Citation Nr: 0839676	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  03-25 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for thoracic spine 
disability.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

When the case came before the Board in March 2006, and again 
in April 2008, the issues of service connection for both a 
thoracic spine disability and hypertension were remanded for 
additional development.  The case is now returned to the 
Board for further appellate action.

In correspondence received October 2008, the veteran contends 
that an attached magnetic resonance imaging (MRI) report 
supports his theory that his back problems are attributable 
to newly diagnosed problems in the area of his lumbar spine.  
The veteran's lumbar spine is an anatomical region for which 
service connection has been establish and there is no pending 
appeal on this matter, so it is REFERRED to the originating 
agency for appropriate action.


FINDINGS OF FACT

1.  A thoracic spine disability was not chronic in service; 
was not continuous after service separation; did not manifest 
to a compensable degree within one year of separation from 
active duty; and the current thoracic spine disability is not 
etiologically related to active duty.

2.  Hypertension was not chronic in service; was not 
continuous after service separation; did not manifest to a 
compensable degree within one year of separation from active 
duty; and the weight of the competent evidence demonstrates 
that the veteran's current hypertension is not etiologically 
related to active duty service.


CONCLUSIONS OF LAW

1.  A thoracic spine disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by active 
duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2001, prior to its initial adjudication of 
these claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Such notice 
was provided in an April 2006 letter to the veteran that 
addressed ratings and effective dates.  Moreover, in the 
present appeal, because the service connection claims are 
being denied, and no effective date or rating percentage will 
be assigned, the Board finds that there can be no possibility 
of any prejudice to the appellant under the holding in 
Dingess, supra.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations for both disabilities on appeal, 
with medical nexus opinions, and service treatment records 
and pertinent VA medical records have been obtained.  As 
noted in the Board's April 2008 decision, the RO has 
exhausted efforts to find service treatment records from the 
veteran's initial tour of duty, prior to June 1977, and 
further efforts to obtain such records would be futile.  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence.  Accordingly, the 
Board will address the merits of the service connection 
claims.

Service Connection Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or hypertension becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection for Thoracic Spine Disability

The veteran separated from active duty service in November 
1994.  Service connection has been established for arthritis 
of the lumbar spine, based on the August 1993 in-service low 
back injury.  

In February 2001, the veteran filed a claim for service 
connection for disabilities that included arthritis of the 
thoracic spine.  The veteran contends, in correspondence 
received January 2003, that he is entitled to presumptive 
service connection for his thoracic spine disability.  He 
says he was diagnosed with arthritis of the thoracic spine in 
service in August 1993.  

After a review of the evidence, the Board finds that a 
thoracic spine disability was not chronic in service.  A 
thoracic spine disability was not diagnosed during active 
duty.  The only clinical finding was tenderness of the 
thoracic region, and no thoracic spine disability or 
complaints were noted at service separation.  

Service treatment records show the veteran was treated for 
complaints of back pain in August 1993.  He said he had a two 
week history of pain, which was aggravated by turning and 
movement.  The veteran's right posterior thoracic region was 
characterized as mildly tender.  Two days later, the veteran 
again sought treatment for continued complaints of lower and 
thoracic back pain.  Mild tenderness was noted in the 
veteran's thoracic left paravertebral muscle.  He was 
diagnosed with muscle spasms and prescribed muscle relaxants.  
The veteran's June 1994 retirement physical was negative for 
a spine disability.

The Board also finds that a thoracic spine symptoms were not 
continuous after service separation, and did not manifest to 
a compensable degree within one year of separation from 
active duty.  The first evidence of a current thoracic spine 
disability is the veteran's claim, filed in February 2001, 
over six years following separation and well outside of the 
presumptive period contemplated by 38 C.F.R. § 3.307 & 3.309.  
The Board also notes that a medical diagnosis of thoracic 
strain was not established until April 2006, and this finding 
is based primarily on the veteran's subjective complaints.  

The Board also finds that the weight of the competent 
evidence demonstrates that a current thoracic spine 
disability is not etiologically related to active duty.  A 
February 2005 fee based examination included discussion of 
the veteran's pertinent medical and service history.  The 
veteran complained of localized low back pain occurring 2 
times per week.  He was given a comprehensive physical 
examination.  An x-ray report associated with this 
examination is negative for thoracic spine disability and the 
examiner found that the absence of objective findings 
prevented establishment of a diagnosis.  Despite this 
finding, the examiner noted treatment records from August 
1993 as supportive of her opinion that the veteran's thoracic 
spine "problem" is as likely as not due to his active duty 
service.

The veteran was accorded a second VA examination in April 
2006.  His claims file was reviewed and pertinent service and 
medical history was discussed.  The veteran complained of 
back pain, originating during long march training while on 
active duty.  He reported emergency room treatment for back 
problems in 1995 or 1996.  The veteran was provided a 
physical examination and thoracic spine x-ray findings were 
negative.  He was diagnosed with a thoracic spine strain.

In an October 2006 VA medical opinion, a nurse practitioner 
and a VA physician reviewed the veteran's claims file and 
noted that the veteran's prior visits for back pain, 
including a post service visit in April 1996, was negative 
for diagnosis of thoracic strain.  The examiners also noted 
the negative findings on the veteran's re-enlistment 
physicals and retirement examination in support of the 
conclusion that the veteran did not have chronic back pain.  
The examiners then noted that the veteran was not involved in 
motor vehicle accidents or other trauma that would be 
suggestive of direct injury to the thoracic spine.  Based on 
these findings, they opined that it is less likely as not 
that the veteran's disorder is etiologically related to 
military service.

A second opinion was obtained in July 2008.  At this time, 
the veteran's claims file was again reviewed.  The examiners 
who reviewed the claim at this time added to the prior 
opinion that the veteran had two clinical encounters for 
complaints of thoracic pain, but that clinical conclusion 
showed no evidence of thoracic strain or sprain.  The lack of 
confirming x-ray evidence was also noted.  Consistent with 
the October 2006 opinion, the VA examiner opined that it was 
less likely as not that the veteran's thoracic spine disorder 
is etiologically related to military service.

The Board observes that there are divergent opinions of 
record regarding the etiology of the veteran's claimed 
thoracic spine disorder.  The February 2005 fee based 
examiner's report concluded that the veteran had a thoracic 
spine problem due to service, and the October 2006 and August 
2007 VA opinions conclude that the veteran's disorder is not 
due to service.

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is a legitimate basis for accepting the opinions 
of the VA examiners over that of the February 2005 fee based 
examiner.  The April 2006 VA examination report and 
subsequent October 2006 and August 2008 opinions were 
generated by a VA nurse practitioner and physician on the 
basis of a detailed physical examination (including x-ray 
evidence), as well as a review of the veteran's claims file.  
These examiners determined that, while the veteran had a 
thoracic strain, this disorder was not due to service.  Their 
comprehensive review of the claims file, including, notably, 
the fee based examiner's February 2005 report itself, is of 
greatest contribution to the probative value of this opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(discussing access of examining physician to the veteran's 
claims file as key factor in evaluating the probative value 
of a medical opinion).  

By contrast, the February 2005 fee based examiner by a 
physician (M.D.) assessed that a diagnosis of disability of 
the thoracic spine was not possible because there were no 
objective clinical findings upon which to base such a 
diagnosis.  As the February 2005 VA fee basis examiner did 
not even diagnose a current disability of the thoracic spine, 
there is no logical basis for the unexplained conclusion that 
the veteran's current thoracic spine problem was as likely as 
not related to service.  

Given the basis of the October 2006, August 2007, and July 
2008 VA examiners' opinions based on the evidence of record 
and objective clinical evaluation, which is more consistent 
with the facts of acute thoracic symptoms in service, and no 
continuous post-service symptoms of thoracic spine disorder, 
it should be afforded greater probative weight.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. 
App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Thus, the most probative evidence as to the issue of 
causation is against the veteran's claim pertaining to his 
thoracic spine disability.

The only other evidence of a nexus between these disabilities 
and the veteran's military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a thoracic spine disorder, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Hypertension

The veteran contends the hypertension is shown in both 
service treatment records and records of medical treatment in 
the period following service separation.  He contends that 
service connection on a presumptive basis should be 
considered.

After a review of the evidence, the Board finds that 
hypertension was not chronic in service.  Service treatment 
records are negative for a diagnosis of hypertension.  Blood 
pressure readings during the veteran's active duty period 
were varied, and include findings of 128 mm hg systolic over 
80 mg hg diastolic in a period examination from August 1985.  
Other readings of 138/90 were recorded in January 1990, in 
conjunction with the veteran's visit for treatment of viral 
pharyngitis.  

Service treatment records also show that in December 1990 the 
veteran was diagnosed with chest wall pain and sinus 
bradycardia.  An electrocardiograph report from this time 
indicates a blood pressure of 128/76.  A dental examination 
note from November 1991 indicates a blood pressure reading of 
140/80, but other dental records like an entry from September 
1990 show readings as low as 111/57.  During an outpatient 
visit for back pain in August 1993, the veteran's blood 
pressure was measured as 143/71, but two days later it was 
126/66.  Then, in November 1993, the veteran's blood pressure 
was measured as 153/69.  In April 1994 the veteran had an 
outpatient visit to address viral gastroenteritis, and was 
found to have a blood pressure of 149/64.  A visit for a 
corneal abrasion later that week produced blood pressure 
findings of 146/72.  Findings contained in the veteran's June 
1994 separation examination indicate blood pressure of 
132/82.

The Board also finds that hypertension was not continuous 
after service separation, and did not manifest to a 
compensable degree within one year of separation from active 
duty.  Following separation, VA outpatient records from 
January 1996 show a blood pressure reading of 131/79 and 
140/100.  February 1996 notes show a blood pressure of 139/87 
and other notes from June 1996 include the first diagnosis of 
hypertension, stage I-II.

The Board observes, parenthetically, that a February 2005 fee 
based examination report states that hypertension was 
established in records from October 1985.  However, this 
examination was not undertaken for the purpose of addressing 
the veteran's hypertension claim, and the Board cannot locate 
the evidence upon which this statement is based.

On the question of relationship of currently diagnosed 
hypertension to service, the weight of the competent evidence 
demonstrates that the veteran's current hypertension 
disability is not etiologically related to active duty 
service.
In April 2006 the veteran was accorded a VA examination for 
hypertension.  His claims file was reviewed and pertinent 
service and medical history was discussed.  In April 2006, 
the veteran reported an onset of hypertension in 1994 while 
seeking treatment for a thumb laceration.  He was diagnosed 
with hypertensive cardiovascular disease, but the examiner 
did not provide an opinion as to the etiology of this 
disability. 

In August 2007, the veteran was accorded another VA 
examination for hypertension.  His claims folder was reviewed 
and pertinent service and medical history was discussed.  The 
examiner noted the veteran's separation examination blood 
pressure readings, as well as the lack of treatment for 
hypertension during or within one year of separation.  Based 
on this, the examiner opined that the veteran's hypertension 
was not caused by or a result of his military service.

In July 2008, a second VA medical opinion was rendered 
regarding the etiology of the veteran's hypertension 
disability.  The veteran's claims file was reviewed and 
pertinent service and medical history was discussed.  The 
examiner noted that the veteran was not treated for 
hypertension during active duty.  While conceding that the 
veteran had shown elevated blood pressure readings, the 
examiner noted that these recordings were made during 
encounters for painful conditions, which would normally cause 
elevated blood pressure.  The examiner also noted that the 
veteran's chest pain complaints in 1990 were not attributed 
to an underlying cardiac disability and there was no record 
of hypertension within one year of separation.  Based on 
these findings, the examiner concluded that the veteran's 
hypertension is less likely as not caused by or a result of 
military service.  This is the most probative evidence of 
record regarding an etiology of the veteran's claimed 
hypertension disability and it is not favorable to his claim.

In essence, the favorable evidence of a nexus between the 
veteran's current hypertension disability and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus because 
laypersons, such as the veteran, are not qualified to make a 
medical diagnosis or to render an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. at 494 (1992).

In summary, the veteran did not have chronic hypertension 
during service, or experience hypertension to a compensable 
degree within one year of separation from active duty 
service, and the weight of the competent evidence of record 
is against a relationship between veteran's current 
hypertension and his active duty.  For these reasons, the 
Board finds that a preponderance of the evidence is against 


the veteran's claim for service connection for hypertension, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

ORDER

Service connection for a thoracic spine disability is denied.

Service connection for hypertension is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


